Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-41 are pending in this application.

Drawings
The drawings received on 7/20/2021 are accepted for examination purposes.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation "the first configuration information" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “second configuration information” in line 11, but does not discuss “first configuration information”. Examiner treats "the first configuration information" as “first configuration information”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 13, 23 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7 and 8 of U.S. Patent No. 11,093,185. Although the claims at issue are not identical, they are not patentably the differences between the instant application and of US Patent 11,093,185 are obvious variations of one another.
Instant Application No. 17/380,679
US Patent No. 11,093,185
1. An information processing apparatus that stores in advance (a) a printer driver to be used for generating print data commonly processable by printers, and (b) first function information that indicates first functions that at least one of the printers is capable of possessing, the information processing apparatus comprising: 

a controller including a processor and a memory, the controller configured to: while the printer driver has already been installed and the first function information has already been stored in the information processing apparatus, acquire, from a server, second function information that indicates second functions that a first printer of the printers is capable of possessing;  

based on the second function information, acquire, from the first printer not via the server, second configuration information indicating whether the first printer has a function, which is one function of the second functions; 



provide (a) the first configuration information indicating whether the first print has a 

generate a print command by using the printer driver based on values set for the print options by the print setting application; and 

provide the generated print command to the first printer not via the server.


a controller including a processor and a memory, the controller configured to: while the printer driver has already been installed and the first function information has already been stored in the information processing apparatus, acquire, from a server, second function information that indicates second functions that a first printer of the printers is capable of possessing; 

based on the first and second function information, acquire, from the first printer not via the server, configuration information indicating whether the first printer has a function, which is one function of the first functions, and indicating whether the first printer has a function, which is one function of the second functions;  

provide the configuration information to a print setting application so that the print 




generate a print command by using the printer driver based on values set for the print options by the print setting application; and 

provide the generated print command to the first printer not via the server.


Dependent Claim 2.

Dependent Claim 3.
Dependent Claim 3.

4. A method performed by execution of a print setting application stored in an information processing apparatus that (i) has stored a printer driver and first function information that indicates a first function and (ii) while the printer driver has already been stored and the first function information has already been stored in the information processing apparatus, acquires from a server second function information that indicates a second function, wherein the method includes: 





causing a display of the information processing apparatus to display print options that are based on (a) first configuration information of a printer and (b) second configuration information of the printer, wherein the first configuration information indicates whether the printer has the first function indicated by the first function information and the second configuration information indicates whether the printer has the second function indicated by the second function information; and 



providing a value for at least one of the print options set by a user, wherein a print command generated by the printer driver based on the set value is provided for printing by the printer.

Program Claim 23.





generating a print command by using the printer driver based on values set for the print options by the print setting application; and providing the generated print command to the first printer not via the server.





causing a display of the information processing apparatus to display print options - 22 -10193325US02 that are based on (a) first configuration information of a printer and (b) second configuration information of the printer, wherein the first configuration information indicates whether the printer has the first function indicated by the first function information and the second configuration information indicates whether the printer has the second function indicated by the second function information; and 

providing a value for at least one of the print options set by a user, 

wherein a print command generated based on the set value is provided for printing by the printer.

Program Claim 32.



determining print options that are based on configuration information of the first printer that was acquired based on the first and second function information from the first printer not via the server and that indicates whether the first printer has a function, which is one function of the first functions and indicates whether the first print has a function, which is one function of the second functions; causing a display of the apparatus to display print options based on the determined print options; and 

providing a value for at least one of the print options set by a user, 

wherein a print command generated based on the set value is provided to the first printer not via the server.



Allowable Subject Matter
Claims 1-41 would be allowable, where applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with or rewriting or amending the claims to overcome the 35 USC 112(b) rejection and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677